667 N.W.2d 278 (2003)
2003 ND 126
In the Matter of the APPLICATION FOR TRANSFER TO INCAPACITATED STATUS OF Eric K. FOSAAEN, a Member of the Bar of the State of North Dakota.
No. 20030195.
Supreme Court of North Dakota.
August 15, 2003.
PER CURIAM.
[¶ 1] On January 8, 2003, based on a Stipulation, Eric K. Fosaaen was transferred to disability inactive status by the Supreme Court of Minnesota.
[¶ 2] On February 21, 2003, Fosaaen admitted service of a Summons, Petition for Transfer to Incapacitated Status, Notice of Appointment of Hearing Panel, and Certificate of Service.
[¶ 3] The Petition asserts that Fosaaen was admitted to practice as an attorney and counselor at law in the Courts of North Dakota on October 10, 1991, and that he is incapacitated from the practice of law. Fosaaen did not respond to the Petition.
[¶ 4] On June 18, 2003, Disciplinary Counsel served on Fosaaen a Motion for Default, Affidavit and Brief in Support of Motion, and proposed Report of the Hearing Panel. Fosaaen did not respond to the Motion for Default.
[¶ 5] On June 30, 2003, the Hearing Panel filed its Report recommending Fosaaen be transferred to incapacitated status. The Report was served on Fosaaen by certified mail, return receipt requested, on July 3, 2003. Fosaaen did not file objections to the Report of the Hearing Panel. The Report was referred to the Court under N.D.R. Lawyer Discipl. 3.1F(2).
[¶ 6] ORDERED, Eric K. Fosaaen is transferred to incapacitated status until further order.
[¶ 7] FURTHER ORDERED, Eric K. Fosaaen comply with N.D.R. Lawyer Discipl. 6.3(F).
[¶ 8] GERALD W. VANDE WALLE, C.J., CAROL RONNING KAPSNER, MARY MUEHLEN MARING, WILLIAM A. NEUMANN, and DALE V. SANDSTROM, JJ.